Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the prior art of record teaches various photodynamic therapy methods for treating skin diseases disorders such as acne, psoriasis, actinic/solar keratosis, and non-melanoma skin cancer. For example, Klaveness et al., Pub. No. US 2011/0020441, disclose a photodynamic method of treatment and diagnosis of skin conditions including cancerous or noncancerous skin conditions using 5-ALA photosensitizer. Klaveness et al. further teach that the use of photosensitizer compositions such as 5-ALA for treatment of actinic keratosis lesion on a patient's skin is well known in the art (see par. 0003). Willey, Pub. No. US 2020/0261580, disclose an various photodynamic therapy for treating different skin conditions, including acne, non-melanoma skin cancer, actinic keratosis using a red light having a wavelength of 620 nm - 640 nm with a dose of 37 J/cm2 on heat-treated skin (see the abstract and Pars. 0002), the method comprising steps of applying a topical formulation including 5-ALA acid hydrochloride in a gel form to pre-heated affected area of the skin prior to the light treatment (see Pars. 0008-0042). With respect to the treatment of actinic keratosis, Willey describes treatment methods wherein heat is applied to the target skin using a heating mask/device prior to the application of the 5-ALA composition (see Pars. 0035-0042). In Examples 7-8, Willey describes alternative methods wherein heat is applied to the affected skin area prior to the application of the 5-ALA composition (see Pars. 0308 – 0311). In Example 9, Willy describes alternative method wherein the 5-ALA composition is applied to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 30, 2021